USCA4 Appeal: 21-4377      Doc: 31          Filed: 11/03/2022    Pg: 1 of 10




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4377


        UNITED STATES OF AMERICA

                     Plaintiff - Appellee

        v.

        SALVATORE PIZZUTO

                     Defendant - Appellant


        Appeal from the United States District Court for the District of South Carolina at Florence.
        Sherri A. Lydon, District Judge. (4:20-cr-00683-SAL-1)


        Submitted: October 3, 2022                                    Decided: November 3, 2022


        Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Kimberly H. Albro, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Columbia, South Carolina, for Appellant. Cory F.
        Ellis, United States Attorney, Columbia, South Carolina, Lauren L. Hummel, Assistant
        United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence,
        South Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4377      Doc: 31         Filed: 11/03/2022     Pg: 2 of 10




        PER CURIAM:

               Salvatore Pizzuto pleaded guilty to a felon in possession charge in violation of 18

        U.S.C. § 922(g). The district court sentenced him to 63 months in prison, the upper limit

        of his Sentencing Guidelines range. On appeal, he argues that this sentence was both

        procedurally and substantively unreasonable. For the following reasons, we affirm.

                                                     I.

               In October 2020, Pizzuto, a Connecticut resident and convicted felon, drove to

        South Carolina with another Connecticut resident to buy firearms. J.A. 103–04. Testimony

        reveals that the men also brought a malfunctioning rifle to South Carolina to repair it. Id.

        They met up with three other individuals in Florence, South Carolina, where Pizzuto gave

        one of them cash to make a straw purchase of six guns. J.A. 104. An ATF officer observed

        Pizzuto and the group exit a gun store with a black duffle bag, which they placed in the

        trunk of a car with Connecticut plates. J.A. 100.

               After the gun purchases, Pizzuto and his confederate drove away, with Pizzuto in

        the passenger seat. J.A. 103. A police officer observed several traffic violations and tried

        to pull the car over, but the car sped up to avoid apprehension and eventually lost control,

        resulting in a collision that caused the death of another driver. J.A. 100. The car then

        crashed into a ditch. J.A. 101. Pizzuto took off running, so the officers deployed a K-9 to

        stop him. Id. Officers then seized a gun from his front pocket. Id. A search of the car

        revealed a total of ten weapons, some high-capacity magazines, and illicit drugs. J.A. 101–

        02. Six of the weapons were identified as the ones just purchased from the gun store. J.A.

        52. Officers found an AR9 9mm rifle and a fifty-round 9mm drum magazine in the trunk.

                                                     2
USCA4 Appeal: 21-4377      Doc: 31         Filed: 11/03/2022    Pg: 3 of 10




        J.A. 102. In the passenger’s floorboard, where Pizzuto had been sitting, deputies found a

        Taurus 9mm pistol with a laser and ammunition. Id.

               Pizzuto was charged with one count of being a felon in possession of a firearm, in

        violation of 18 U.S.C. § 922(g), to which he later pleaded guilty. J.A. 13–14, 35. His

        Presentence Investigation Report (PSR) calculated a base offense level of 20 under

        U.S.S.G. § 2K2.1(a)(4)(B), as Pizzuto was a prohibited person and the offense involved a

        semiautomatic firearm capable of accepting a large-capacity magazine. J.A. 109. The PSR

        also provided a four-level sentence enhancement based on the offense involving 8 to 24

        firearms under U.S.S.G. § 2K2.1(b)(1)(B). Id.

               During sentencing, Pizzuto objected to the four-level enhancement. J.A. 51. He

        argued that there was not sufficient evidence connecting him to an eighth weapon. J.A. 52–

        56. The district court overruled this objection, noting that “an eighth gun was located in

        the front passenger floorboard where Pizzuto was seated” and “further, a total of ten

        firearms were recovered from the vehicle.” J.A. 66–67. The district court adopted the PSR

        facts, and the Guidelines range of 51–63 months. J.A. 67–68. The court sentenced Pizzuto

        to 63 months in prison. J.A. 78.

                                                   II.

               Pizzuto appeals, arguing that his sentence was both procedurally and substantively

        unreasonable. He asserts three procedural errors. First, he argues that the four-level

        enhancement for an offense involving 8 to 24 guns was improper since the government did

        not prove by a preponderance of the evidence that the eighth gun could be attributed to

        him. Second, he argues for the first time on appeal that his base offense level was

                                                    3
USCA4 Appeal: 21-4377       Doc: 31        Filed: 11/03/2022      Pg: 4 of 10




        improperly increased from 14 to 20 under U.S.S.G. § 2K2.1(a)(4)(B) because there was no

        connection made between Pizzuto and the semiautomatic firearm justifying this increase.

        Third, he argues that the district court cited incorrect findings in support of the sentence

        and that the court failed to consider his arguments for a lower sentence. For the following

        reasons, we disagree.

                 We review a sentencing decision for procedural and substantive reasonableness,

        applying a “deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38,

        51–52 (2007). In procedural reasonableness review, we ensure that the district court

        committed no significant procedural error, such as miscalculating the Sentencing

        Guidelines range, inadequately considering the 18 U.S.C. § 3553(a) factors, insufficiently

        explaining the sentence, relying on clearly erroneous facts, or failing to address “the

        parties’ nonfrivolous arguments in favor of a particular sentence.” United States v.

        Provance, 944 F.3d 213, 218 (4th Cir. 2019) (internal quotation marks omitted); see also

        Gall, 552 U.S. at 51. In reviewing the district court’s imposition of a sentencing

        enhancement and its calculation of the Guidelines range, “we review its legal conclusions

        de novo and its factual findings for clear error,” finding clear error only if “on the entire

        evidence,” we are “left with the definite and firm conviction that a mistake has been

        committed.” United States v. Cox, 744 F.3d 305, 308 (4th Cir. 2014) (internal quotation

        marks omitted). Facts supporting a sentencing enhancement must be proven by a

        preponderance of the evidence. United States v. Andrews, 808 F.3d 964, 968 (4th Cir.

        2015).



                                                     4
USCA4 Appeal: 21-4377       Doc: 31          Filed: 11/03/2022       Pg: 5 of 10




                                                       A.

               We begin with Pizzuto’s argument about the sentencing enhancement under

        U.S.S.G. § 2K2.1(b)(1)(B). That section provides for a four-level enhancement when an

        offense involves 8 to 24 firearms. The commentary to this section notes that a court should

        “count only those firearms that were unlawfully sought to be obtained, unlawfully

        possessed, or unlawfully distributed.” U.S.S.G. § 2K2.1, cmt. n. 5. We note that in cases

        of jointly undertaken criminal activity, such as the instant case, specific offense

        characteristics are determined by “all acts and omissions of others that were (i) within the

        scope of the jointly undertaken activity; (ii) in furtherance of that criminal activity; and (iii)

        reasonably foreseeable in connection with that criminal activity.” U.S.S.G. §

        1B1.3(a)(1)(B). We also note that Pizzuto does not contest that he was a prohibited person

        and expressly stipulates that he unlawfully possessed seven guns. See J.A. 52.

               The record confirms that Pizzuto possessed at least one more gun to warrant the

        four-level enhancement. Possession of contraband “may be actual or constructive, and it

        may be sole or joint.” United States v. Moody, 2 F.4th 180, 189 (4th Cir. 2021) (internal

        quotation marks omitted). The government can prove constructive possession by showing

        that Pizzuto “intentionally exercised dominion and control over the firearm, or had the

        power and the intention to exercise dominion and control over the firearm.” United States

        v. Scott, 424 F.3d 431, 436 (4th Cir. 2005). “[C]onstructive possession may be established

        by either circumstantial or direct evidence,” and “a fact finder may properly consider the

        totality of the circumstances surrounding the defendant’s arrest and his alleged



                                                        5
USCA4 Appeal: 21-4377        Doc: 31        Filed: 11/03/2022     Pg: 6 of 10




        possession.” United States v. Herder, 594 F.3d 352, 358 (4th Cir. 2010) (internal quotation

        marks and citations omitted).

               Here, the record shows that there was a 9 mm pistol found in the front passenger

        floorboard of the car where Pizzuto was sitting. It also shows that Pizzuto came from

        Connecticut to South Carolina to conduct a straw purchase of firearms he could not legally

        possess and brought an AR9 rifle in tow. It is not unreasonable to suggest that Pizzuto

        brought other guns with him on the trip, and thus had knowledge of and access to this item.

        See Moody, 2 F.4th at 193 (noting that proximity to a firearm is a relevant consideration

        for constructive possession). The district court thus did not clearly err in inferring that

        Pizzuto both knew of and had access to the 9 mm pistol in the front passenger floorboard

        as the eighth gun.

               The enhancement can also be independently supported by the AR9 rifle.

        “[I]rrespective of one stated basis for imposition of the enhancement, we can affirm [a]

        sentence on the basis of any conduct [in the record] that independently and properly should

        result in an increase in the offense level by virtue of the enhancement.” United States v.

        Garnett, 243 F.3d 824, 830 (4th Cir. 2001) (internal quotation marks omitted) (third

        alteration in original). The facts show that Pizzuto and another individual brought this rifle

        down from Connecticut to be repaired. This supports an inference that the defendant had

        knowledge of, and access to, the item. The district court also acknowledged this possibility

        when it noted that “a total of ten firearms were recovered from the vehicle” while

        overruling Pizzuto’s initial objection to this enhancement. See J.A. 65. We thus conclude

        this enhancement was proper.

                                                      6
USCA4 Appeal: 21-4377       Doc: 31          Filed: 11/03/2022      Pg: 7 of 10




                                                      B.

               We also reject Pizzuto’s new challenge to his base offense level under U.S.S.G. §

        2K2.1(a)(4)(B). Pizzuto stipulates that this argument is reviewed under plain error because

        he did not previously object to it. “To prevail on plain error review, an appellant must show

        (1) that the district court erred, (2) that the error was plain, and (3) that the error affected

        his substantial rights.” United States v. Cohen, 888 F.3d 667, 685 (4th Cir. 2018). Even

        with those prongs satisfied, a court of appeals should only “exercise its discretion to correct

        the forfeited error if the error seriously affects the fairness, integrity, or public reputation

        of judicial proceedings.” Molina-Martinez v. United States, 578 U.S. 189, 194 (2016)

        (internal quotation marks omitted).

               Section 2K2.1(a)(4)(B) provides for a base offense level of 20 if the offense of

        conviction involved a prohibited person and a semiautomatic firearm capable of accepting

        a large-capacity magazine, which is defined as a firearm with either an attached magazine

        “that could accept more than 15 rounds of ammunition.” or “a magazine or similar device

        that could accept more than 15 rounds of ammunition was in close proximity to the

        firearm.” U.S.S.G. § 2K2.1, cmt. n. 2. The PSR applied this base offense level for the AR9

        rifle and 50-round drum magazine found in the trunk of the vehicle and the extended 9mm

        magazine loaded with 25 rounds found in the front passenger floorboard. Pizzuto fails to

        show any plain error on this front. As shown in Section A, he constructively possessed the

        AR9, and thus the base offense level was proper.




                                                       7
USCA4 Appeal: 21-4377      Doc: 31          Filed: 11/03/2022     Pg: 8 of 10




                                                     C.

               Finally, we find that the district court did not commit any other procedural error

        during Pizzuto’s sentencing. The court correctly calculated the advisory Guidelines range,

        thoroughly explained the selected sentence, and adequately considered the sentencing

        factors under 18 U.S.C. § 3553(a). “[A] court is not required to discuss each § 3553(a)

        factor extensively, but need only provide a rationale tailored to the particular case.” United

        States v. Allmendinger, 706 F.3d 330, 343 (4th Cir. 2013) (internal quotation marks

        omitted). Moreover, our review of the record convinces us that the district court did not

        consider clearly erroneous facts in sentencing Pizzuto. Although the court did mention the

        bystander fatality when considering certain § 3553(a) factors, it did not attribute that death

        to Pizzuto. Instead, it considered the fatality under18 U.S.C. §§ 3553(a)(1)–(2), explicitly

        noting that even though Pizzuto was not responsible for the death, it was an example of

        what could continue to happen if Pizzuto was not adequately deterred from criminal

        behavior in the future. See J.A. 81, 84.

               The court also stated that it considered Pizzuto’s arguments for a downward

        variance sentence or a lower sentence within the Guidelines range. See J.A. 83. It expressly

        rejected that request by stating that “[w]hile perhaps a good argument can even be made

        for an upward variance in this case to reflect the seriousness of the offense and accomplish

        the other sentencing purposes, ultimately I believe the sentence of 63 months is sufficient

        but not greater than necessary to comply with sentencing purposes.” Id. (emphasis added).

        We conclude that the district court “considered the parties’ arguments and [gave] a



                                                      8
USCA4 Appeal: 21-4377       Doc: 31         Filed: 11/03/2022      Pg: 9 of 10




        reasoned basis for exercising [its] own legal decisionmaking authority,” and thus no

        procedural error lies. Rita v. United States, 551 U.S. 338, 356 (2007).

                                                     III.

               Pizzuto also argues that his sentence was substantively unreasonable because the

        court imposed the sentence based on several factual inaccuracies and relied on the

        bystander fatality caused by the car chase as support for its analysis of the 18 U.S.C. §

        3553(a) factors. After finding no procedural error, this court considers the substantive

        reasonableness of a sentence, evaluating “the totality of the circumstances to determine

        whether the sentencing court abused its discretion in concluding that the sentence it chose

        satisfied the standards set forth in § 3553(a).” United States v. Nance, 957 F.3d 204, 212

        (4th Cir. 2020). Any sentence within a properly calculated Guidelines range is

        presumptively substantively reasonable, and the defendant bears the burden of

        demonstrating the sentence is unreasonable when measured against the § 3553(a) factors.

        United States v. White, 810 F.3d 212, 230 (4th Cir. 2016).

               Pizzuto cannot make such a showing here. As the district court noted, “one of…the

        most telling things in this case is that [Pizzuto] ha[d’]nt previously served any real time”

        despite having a number of criminal convictions, showing an upper Guidelines sentence

        was necessary for future deterrence. J.A. 78. Moreover, the court correctly found that

        Pizzuto “greatly benefited from” the fact that “two of [his previous] convictions involved

        Alford pleas for which the [Probation Office] could not assign points for purposes of

        placing the defendant in the appropriate criminal history category.” J.A. 81–82. And

        finally, this offense involved “very serious” conduct involving interstate travel for the straw

                                                      9
USCA4 Appeal: 21-4377      Doc: 31          Filed: 11/03/2022     Pg: 10 of 10




        purchase of weapons. J.A. 81. Based on the record, we believe that the district court was

        substantively reasonable in finding Pizzuto’s sentence “sufficient, but not greater than

        necessary,” to satisfy the goals of sentencing. See 18 U.S.C. § 3553(a).

                                                     IV.

               For the foregoing reasons, the district court is affirmed.

                                                                                    AFFIRMED.




                                                     10